DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on October 12, 2022 was filed after the mailing date of the previous office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
3.	Acknowledgment is made of Applicant’s submission of claims amendment with remarks, dated October 12, 2022. Claims 1, 13, 24, and 30 have been amended.
Upon entering the amendment, claims 1-30 remain pending. This communication is considered fully responsive and sets forth below.
Claim Interpretations - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “means for determining” in claim 24, and “means for discarding” in claims 26, 27, and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 1, 10, 13, 21, 24, and 30 rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. (US 2011/0134774) in view of Sadeghi et al. (US 10,588,036).
Regarding claim 1, Pelletier et al. teach the method of wireless communication of a user equipment (UE) (paragraph [0011] lines 1-14; Examiner’s Notes: WTRU/UE 102c communicating wirelessly in the system 100 as illustrated in FIG. 1A of the prior art teaches the limitation of “method of wireless communication of a user equipment (UE)” in the instant application), comprising: 
determining that a first physical uplink shared channel (PUSCH) transmission to a secondary cell group (SCG) is scheduled to be at least partially concurrent in time with a second PUSCH transmission to a master cell group (MCG) (paragraphs [0097] lines 1-10 & [0188] lines 1-23; Examiner’s Notes: the PUSCH transmission to cell 114a as illustrated in FIG. 1A of the prior art teaches the limitation of “a first physical uplink shared channel (PUSCH) transmission to a secondary cell group (SCG);” the PUSCH transmission to cell 114b as illustrated in FIG. 1A of the prior art teaches the limitation of “a second PUSCH transmission to a master cell group (MCG);” in fact, WTRU/UE 102c determining/transmitting PUSCH transmissions regards to concurrent PDSCH transmissions in different cells, e.g., cell 114a and cell 114b, in the prior art teaches the limitation of “determining that a first physical uplink shared channel (PUSCH) transmission to a secondary cell group (SCG) is scheduled to be at least partially concurrent in time with a second PUSCH transmission to a master cell group” in the instant application); 
determining whether to receive, from the MCG, a transmission power control (TPC) command associated with transmission of the second PUSCH (paragraph [0097] lines 1-10; Examiner’s Notes: the control signaling, e.g., power control command, in the prior art teaches the limitation of “a transmission power control (TPC) command;” in fact, WTRU/UE determining/receiving the control signaling, e.g., power control command, regards to the PUSCH transmission to cell 114b as illustrated in FIG. 1A of the prior art teaches the limitation of “determining whether to receive, from the MCG, a transmission power control (TPC) command associated with transmission of the second PUSCH” in the instant application); and 
Pelletier et al. teach the subject matter without explicitly teaching discarding the TPC command based on when the TPC command is received. 
Sadeghi et al. from the same or similar field of endeavor teach implementing fairness of the method, determining whether to discard the TPC command based on when the TPC command is received (column [37] lines 42-58; Examiner’s Notes: WTRU determining/discarding the TPC command according to the time of reception of the TPC commend in the prior art teaches the limitation of “determining whether to discard the TPC command based on when the TPC command is received” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Sadeghi et al. in the system of Pelletier et al. 
The motivation for implementing discarding the TPC command based on when the TPC command is received, is to enhance the mechanism of controlling uplink (UL) transmission power, wherein a wireless transmit/receive unit (WTRU) receives a configuration of UL subframe sets and maintains a plurality of transmit power control (TPC) command accumulator values that correspond to respective ones of the UL subframe sets, the WTRU may receive a TPC command in a subframe n of a downlink (DL) transmission, determine a subframe n+k of a UL transmission that the received TPC command corresponds to, determine which of the UL subframe sets the UL transmission subframe n+k belongs to, and adjust a TPC command accumulator value that corresponds to the determined UL subframe set to determine power of the UL transmission when transmitting in the UL transmission subframe, where n is an integer, and k is an integer greater than zero.
Regarding claim 10, Pelletier et al. further teach the method, wherein the TPC command is received in a DCI format 2_2 or DCI format 2_3 message (paragraph [0067] lines 1-16; Examiner’s Notes: the control signaling, e.g., power control message/command, in the prior art teaches the limitation of “TPC command;” in fact, WTRU/UE receiving the control signaling, e.g., power control command, regards to the DCI format 1/1A in the prior art teaches the limitation of “wherein the TPC command is received in a DCI format 2_2 or DCI format 2_3 message” in the instant application).  
Regarding claim 13, Pelletier et al. teach the apparatus for wireless communication of a user equipment (UE) (paragraphs [0011] lines 1-14 & [0022] lines 1-10; Examiner’s Notes: WTRU/UE 102 depicted in FIG. 1B teaches the limitation of “user equipment (UE);” in fact, WTRU/UE 102c communicating wirelessly in the system 100 as illustrated in FIG. 1A of the prior art teaches the limitation of “apparatus for wireless communication of a user equipment (UE)” in the instant application), comprising: 
a memory (paragraph [0022] lines 1-10; Examiner’s Notes: non-removable memory 130 in WTRU/UE 102 depicted in FIG. 1B teaches the limitation of “memory” in the instant application); and 
at least one processor (paragraph [0022] lines 1-10; Examiner’s Notes: processor 118 in WTRU/UE 102 depicted in FIG. 1B teaches the limitation of “processor” in the instant application) coupled to the memory and configured to: 
determine that a first physical uplink shared channel (PUSCH) transmission to a secondary cell group (SCG) is scheduled to be at least partially concurrent in time with a second PUSCH transmission to a master cell group (MCG) (paragraphs [0097] lines 1-10 & [0188] lines 1-23; Examiner’s Notes: the PUSCH transmission to cell 114a as illustrated in FIG. 1A of the prior art teaches the limitation of “a first physical uplink shared channel (PUSCH) transmission to a secondary cell group (SCG);” the PUSCH transmission to cell 114b as illustrated in FIG. 1A of the prior art teaches the limitation of “a second PUSCH transmission to a master cell group (MCG);” in fact, WTRU/UE 102c determining/transmitting PUSCH transmissions regards to concurrent PDSCH transmissions in different cells, e.g., cell 114a and cell 114b, in the prior art teaches the limitation of “determine that a first physical uplink shared channel (PUSCH) transmission to a secondary cell group (SCG) is scheduled to be at least partially concurrent in time with a second PUSCH transmission to a master cell group” in the instant application); 
determine whether to receive a transmission power control (TPC) command associated with transmission of the second PUSCH (paragraph [0097] lines 1-10; Examiner’s Notes: the control signaling, e.g., power control command, in the prior art teaches the limitation of “a transmission power control (TPC) command;” in fact, WTRU/UE determining/receiving the control signaling, e.g., power control command, regards to the PUSCH transmission to cell 114b as illustrated in FIG. 1A of the prior art teaches the limitation of “determine whether to receive a transmission power control (TPC) command associated with transmission of the second PUSCH” in the instant application); and 
Pelletier et al. teach the subject matter without explicitly teaching discarding the TPC command based on when the TPC command is received. 
Sadeghi et al. from the same or similar field of endeavor teach implementing fairness of the method, determining whether to discard the TPC command based on when the TPC command is received (column [37] lines 42-58; Examiner’s Notes: WTRU determining/discarding the TPC command according to the time of reception of the TPC commend in the prior art teaches the limitation of “determine whether to discard the TPC command based on when the TPC command is received” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Sadeghi et al. in the system of Pelletier et al. 
The motivation for implementing discarding the TPC command based on when the TPC command is received, is to enhance the mechanism of controlling uplink (UL) transmission power, wherein a wireless transmit/receive unit (WTRU) receives a configuration of UL subframe sets and maintains a plurality of transmit power control (TPC) command accumulator values that correspond to respective ones of the UL subframe sets, the WTRU may receive a TPC command in a subframe n of a downlink (DL) transmission, determine a subframe n+k of a UL transmission that the received TPC command corresponds to, determine which of the UL subframe sets the UL transmission subframe n+k belongs to, and adjust a TPC command accumulator value that corresponds to the determined UL subframe set to determine power of the UL transmission when transmitting in the UL transmission subframe, where n is an integer, and k is an integer greater than zero.
Regarding claim 21, Pelletier et al. further teach the apparatus, wherein the TPC command is received in a DCI format 2_2 or DCI format 2_3 message (paragraph [0067] lines 1-16; Examiner’s Notes: the control signaling, e.g., power control message/command, in the prior art teaches the limitation of “TPC command;” in fact, WTRU/UE receiving the control signaling, e.g., power control command, regards to the DCI format 1/1A in the prior art teaches the limitation of “wherein the TPC command is received in a DCI format 2_2 or DCI format 2_3 message” in the instant application).  
Regarding claim 24, Pelletier et al. teach the apparatus for wireless communication of a user equipment (UE) (paragraphs [0011] lines 1-14 & [0022] lines 1-10; Examiner’s Notes: WTRU/UE 102 depicted in FIG. 1B teaches the limitation of “user equipment (UE);” in fact, WTRU/UE 102c communicating wirelessly in the system 100 as illustrated in FIG. 1A of the prior art teaches the limitation of “apparatus for wireless communication of a user equipment (UE)” in the instant application), comprising: 
means for determining that a first physical uplink shared channel (PUSCH) transmission to a secondary cell group (SCG) is scheduled to be at least partially concurrent in time with a second PUSCH transmission to a master cell group (MCG) (paragraphs [0097] lines 1-10 & [0188] lines 1-23; Examiner’s Notes: the PUSCH transmission to cell 114a as illustrated in FIG. 1A of the prior art teaches the limitation of “a first physical uplink shared channel (PUSCH) transmission to a secondary cell group (SCG);” the PUSCH transmission to cell 114b as illustrated in FIG. 1A of the prior art teaches the limitation of “a second PUSCH transmission to a master cell group (MCG);” in fact, WTRU/UE 102c determining/transmitting PUSCH transmissions regards to concurrent PDSCH transmissions in different cells, e.g., cell 114a and cell 114b, in the prior art teaches the limitation of “determining that a first physical uplink shared channel (PUSCH) transmission to a secondary cell group (SCG) is scheduled to be at least partially concurrent in time with a second PUSCH transmission to a master cell group” in the instant application); 
means for determining whether to receive a transmission power control (TPC) command associated with transmission of the second PUSCH (paragraph [0097] lines 1-10; Examiner’s Notes: the control signaling, e.g., power control command, in the prior art teaches the limitation of “a transmission power control (TPC) command;” in fact, WTRU/UE determining/receiving the control signaling, e.g., power control command, regards to the PUSCH transmission to cell 114b as illustrated in FIG. 1A of the prior art teaches the limitation of “determining whether to receive a transmission power control (TPC) command associated with transmission of the second PUSCH” in the instant application); and 
Pelletier et al. teach the subject matter without explicitly teaching discarding the TPC command based on when the TPC command is received. 
Sadeghi et al. from the same or similar field of endeavor teach implementing fairness of the method, determining whether to discard the TPC command based on when the TPC command is received (column [37] lines 42-58; Examiner’s Notes: WTRU determining/discarding the TPC command according to the time of reception of the TPC commend in the prior art teaches the limitation of “determining whether to discard the TPC command based on when the TPC command is received” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Sadeghi et al. in the system of Pelletier et al. 
The motivation for implementing discarding the TPC command based on when the TPC command is received, is to enhance the mechanism of controlling uplink (UL) transmission power, wherein a wireless transmit/receive unit (WTRU) receives a configuration of UL subframe sets and maintains a plurality of transmit power control (TPC) command accumulator values that correspond to respective ones of the UL subframe sets, the WTRU may receive a TPC command in a subframe n of a downlink (DL) transmission, determine a subframe n+k of a UL transmission that the received TPC command corresponds to, determine which of the UL subframe sets the UL transmission subframe n+k belongs to, and adjust a TPC command accumulator value that corresponds to the determined UL subframe set to determine power of the UL transmission when transmitting in the UL transmission subframe, where n is an integer, and k is an integer greater than zero.
Regarding claim 30, Pelletier et al. teach the computer-readable medium (paragraph [0022] lines 1-10; Examiner’s Notes: non-removable memory 130 in WTRU/UE 102 depicted in FIG. 1B teaches the limitation of “computer-readable medium” in the instant application) storing computer executable code, the code when executed by a processor cause the processor (paragraph [0022] lines 1-10; Examiner’s Notes: processor 118 in WTRU/UE 102 depicted in FIG. 1B teaches the limitation of “processor” in the instant application) to: 
determine that a first physical uplink shared channel (PUSCH) transmission to a secondary cell group (SCG) is scheduled to be at least partially concurrent in time with a second PUSCH transmission to a master cell group (MCG) (paragraphs [0097] lines 1-10 & [0188] lines 1-23; Examiner’s Notes: the PUSCH transmission to cell 114a as illustrated in FIG. 1A of the prior art teaches the limitation of “a first physical uplink shared channel (PUSCH) transmission to a secondary cell group (SCG);” the PUSCH transmission to cell 114b as illustrated in FIG. 1A of the prior art teaches the limitation of “a second PUSCH transmission to a master cell group (MCG);” in fact, WTRU/UE 102c determining/transmitting PUSCH transmissions regards to concurrent PDSCH transmissions in different cells, e.g., cell 114a and cell 114b, in the prior art teaches the limitation of “determine that a first physical uplink shared channel (PUSCH) transmission to a secondary cell group (SCG) is scheduled to be at least partially concurrent in time with a second PUSCH transmission to a master cell group” in the instant application); 
determine whether to receive a transmission power control (TPC) command associated with transmission of the second PUSCH (paragraph [0097] lines 1-10; Examiner’s Notes: the control signaling, e.g., power control command, in the prior art teaches the limitation of “a transmission power control (TPC) command;” in fact, WTRU/UE determining/receiving the control signaling, e.g., power control command, regards to the PUSCH transmission to cell 114b as illustrated in FIG. 1A of the prior art teaches the limitation of “determine whether to receive a transmission power control (TPC) command associated with transmission of the second PUSCH” in the instant application); and 
Pelletier et al. teach the subject matter without explicitly teaching discarding the TPC command based on when the TPC command is received. 
Sadeghi et al. from the same or similar field of endeavor teach implementing fairness of the method, determining whether to discard the TPC command based on when the TPC command is received (column [37] lines 42-58; Examiner’s Notes: WTRU determining/discarding the TPC command according to the time of reception of the TPC commend in the prior art teaches the limitation of “determine whether to discard the TPC command based on when the TPC command is received” in the instant application). 
Thus, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in art to implement the method of Sadeghi et al. in the system of Pelletier et al. 
The motivation for implementing discarding the TPC command based on when the TPC command is received, is to enhance the mechanism of controlling uplink (UL) transmission power, wherein a wireless transmit/receive unit (WTRU) receives a configuration of UL subframe sets and maintains a plurality of transmit power control (TPC) command accumulator values that correspond to respective ones of the UL subframe sets, the WTRU may receive a TPC command in a subframe n of a downlink (DL) transmission, determine a subframe n+k of a UL transmission that the received TPC command corresponds to, determine which of the UL subframe sets the UL transmission subframe n+k belongs to, and adjust a TPC command accumulator value that corresponds to the determined UL subframe set to determine power of the UL transmission when transmitting in the UL transmission subframe, where n is an integer, and k is an integer greater than zero.

Allowable Subject Matter
15.	Claims 2-9, 11, 12, 14-20, 22, 23, and 25-29 are objected to as being dependent upon a rejected base claim 1, 13, or 24, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Regarding claims 2 and 3, the prior art in single or in combination fails to teach "wherein the determining that the first PUSCH transmission is scheduled to be at least partially concurrent in time with the second PUSCH transmission comprises: receiving a higher layer configuration for configuring transmission to the SCG; receiving second DCI including an UL grant for transmitting the second PUSCH to the MCG; and determining that the higher layer configuration for configuring transmission to the SCG at least partially overlaps in time with the second PUSCH transmission based on the received higher layer configuration and the second DCI,” in combination with other limitation of the claim(s).
Similar limitations are included in claims 14, 15 and 25.
Regarding claims 4-6, the prior art in single or in combination fails to teach "discarding the TPC command when received within Toffset + A of the transmission of the second PUSCH, where Toffset is associated with a maximum of minimum processing times of the UE and A is a number of symbols as a function of a subcarrier spacing for the transmission of the second PUSCH,” in combination with other limitation of the claim(s).
Similar limitations are included in claims 16-18 and 26.
Regarding claims 7-9, the prior art in single or in combination fails to teach "discarding the TPC command when received within a minimum configured K2 of the transmission of the second PUSCH, where the minimum configured K2 is a minimum number of slots between a DCI and a PUSCH transmission configured in a PUSCH time domain resource allocation in a UE specific PUSCH configuration,” in combination with other limitation of the claim(s).
Similar limitations are included in claims 19, 20, and 27.
Regarding claim 11, the prior art in single or in combination fails to teach "wherein the determining whether to receive the TPC command associated with the transmission of the second PUSCH comprises: determining if a DCI is received less than Torret before a first PUSCH transmission occasion on the SCG, if the second PUSCH transmission on the MCG overlaps with the first PUSCH transmission on the SCG,” in combination with other limitation of the claim(s).
Similar limitations are included in claims 22 and 28.
Regarding claim 12, the prior art in single or in combination fails to teach "discarding the TPC command when received less than Toffset before a first PUSCH transmission occasion on the SCG, if the second PUSCH transmission on the MCG overlaps with the first PUSCH transmission on the SCG, wherein the TCP command is not applied,” in combination with other limitation of the claim(s).
Similar limitations are included in claims 23 and 29.

Response to Remarks/Arguments
8.	Claim Interpretation under 112(f): in the Response, Applicants had no objection regarding the claim interpretation. Therefore, the previous claim interpretation under 35 U.S.C. 112(f) is maintained.
9.	Claim 112(b) Rejection: Applicants amended the claim limitations that obviate the basis of the previous rejection. Therefore, the previous rejection under 35 U.S.C. 112(b) is withdrawn.
10.	Claim 101 Rejections: Applicants amended the computer-readable medium indicating as a non-transitory storage medium. The previous claim rejection directed to non-statutory matter is withdrawn.
11.	Claims Art Rejections: Applicants’ amendments/arguments filed October 12, 2022 have been fully considered and they are not persuasive.
On pages 10-12 of the Response with respects to claim 1, Applicants assert the prior art doesn't teach 
“determining that a first physical uplink shared channel (PUSCH) transmission to a secondary cell group (SCG) is scheduled to be at least partially concurrent in time with a second PUSCH transmission to a master cell group (MCG); 
determining whether to receive, from the MCG, a transmission power control (TPC) command associated with transmission of the second PUSCH; and 
determining whether to discard the TPC command based on when the TPC command is received.” 
The prior art teaches that the communications systems 100 may also include a base station 114a and a base station 114b. Each of the base stations 114a, 114b may be any type of device configured to wirelessly interface with at least one of the WTRUs 102a, 102b, 102c, 102d to facilitate access to one or more communication networks, such as the core network 106, the Internet 110, and/or the networks 112. By way of example, the base stations 114a, 114b may be a base transceiver station (BTS), a Node-B, an eNode B, a Home Node B, a Home eNode B, a site controller, an access point (AP), a wireless router, and the like. While the base stations 114a, 114b are each depicted as a single element, it will be appreciated that the base stations 114a, 114b may include any number of interconnected base stations and/or network elements (paragraph [0011] lines 1-14, Pelletier et al.; Examiner’s Notes: WTRU/UE 102c communicating wirelessly in the system 100 as illustrated in FIG. 1A of the prior art teaches the limitation of “method of wireless communication of a user equipment (UE)” in the instant application; base station 114b (including multiple interconnected base stations) as illustrated in FIG. 1A of the prior art teaches the limitation of “a master cell group (MCG);” base station 114a (including multiple interconnected base stations) as illustrated in FIG. 1A of the prior art teaches the limitation of “a secondary cell group (SCG)” in the instant application). 
Described herein are example methods for handling cross-carrier scheduling. For a UL or a DL CC, for the purpose of cross-carrier scheduling, (e.g., PDSCH in the case of a DL CC and PUSCH in the case of a UL CC), of the CC, (or multiple CCs in case the control signaling activates more than one SCell at once), the WTRU determines which PDCCH(s) corresponding to which DL CC(s) may provide control signaling, (e.g., DL assignments, UL grants, other control messages, e.g., power control commands), for the CC using at least one of the following methods (paragraph [0097] lines 1-10, Pelletier et al.). In another scenario, the transmission mode for PUCCH signaling in a UL CC (e.g. the PCell UL) carries a fixed amount of information (i.e., the format) given a fixed link budget and the format, for decoding purposes, may be known by the receiver. The WTRU may be configured to transmit HARQ ACK/NACK (A/N) feedback for concurrent PDSCH transmissions in different serving cells and/or CQI/PMI/RI feedback for multiple serving cells. The manner in which the WTRU transmits control information on the PUCCH may be dependent on the number of configured SCells/PDSCHs and/or the number of serving cells for which the WTRU may report CQI/PMI/RI. While it may be possible for the base station to control the WTRU UL activity on the PUCCH in a manner that makes the switch between the WTRU's PUCCH transmission mode to occur in a predictable manner (e.g., by introducing a delay or a silent period for HARQ feedback on the PUCCH between reconfiguration/activation/deactivation of SCells), it may be desirable for the WTRU to follow a clear behavior to avoid any possible uncertainty regarding which format to use for a PUCCH transmission in any given subframe. The need for a clear synchronization point may be especially relevant for the CQI/PMI/RI and the HARQ A/N (paragraph [0188] lines 1-23, Pelletier et al.; Examiner’s Notes: the PUSCH transmission to cell 114a as illustrated in FIG. 1A of the prior art teaches the limitation of “a first physical uplink shared channel (PUSCH) transmission to a secondary cell group (SCG);” the PUSCH transmission to cell 114b as illustrated in FIG. 1A of the prior art teaches the limitation of “a second PUSCH transmission to a master cell group (MCG);” in fact, WTRU/UE 102c determining/transmitting PUSCH transmissions regards to concurrent PDSCH transmissions in different cells, e.g., multiple cells in 114a and multiple cells in 114b, in the prior art teaches the limitation of “determining that a first physical uplink shared channel (PUSCH) transmission to a secondary cell group (SCG) is scheduled to be at least partially concurrent in time with a second PUSCH transmission to a master cell group” in the instant application;
the control signaling, e.g., power control command, in the prior art teaches the limitation of “a transmission power control (TPC) command;” in fact, WTRU/UE determining/receiving the control signaling, e.g., power control command, regards to the PUSCH transmission to cell 114b as illustrated in FIG. 1A of the prior art teaches the limitation of “determining whether to receive, from the MCG, a transmission power control (TPC) command associated with transmission of the second PUSCH” in the instant application).
The prior art further teaches that a WTRU may receive a TPC command and the time instant that the WTRU may transmit the corresponding UL subframe of that TPC (e.g., the UL subframe in which the TPC is to be applied), the sets of the UL subframes of the WTRU may change. In this case, the WTRU may process this TPC according to one or a combination of the following: the WTRU may discard the TPC command and may not use it for any TPC command accumulation; the WTRU may apply, e.g., add, the TPC command to the TPC command accumulation according to the new subframe sets or new linkage between subframes and PC component sets; and the WTRU may apply, e.g., add, the TPC command to the TPC command accumulation according to the old subframe sets or linkage between subframes and PC component sets, e.g., according to the subframe sets or linkage between subframes and PC component sets at the time of reception of the TPC command (column [37] lines 42-58, Sadeghi et al.; Examiner’s Notes: WTRU determining/discarding the TPC command in the prior art teaches the limitation of “discard the TPC command;” in fact, WTRU determining/discarding the TPC command according to the time of reception of the TPC commend in the prior art teaches the limitation of “determining whether to discard the TPC command based on when the TPC command is received” as Applicants argued).
Based on the fact, Examiner respectfully disagrees that the prior art cited does not teach the independent claim 1 as mentioned by Applicants. The elements of independent claims 13, 24, and 30 that Applicants argued are similar to claim 1’s, so the cited passages also teach claims 13, 24, and 30. Furthermore, the cited passages teach dependent claims 10 and 21 as well.
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner, Art Unit 2473